OFFICE     OF THE ATTORNEY     GENERAL    OF TEXAS

                                              AUSTIN




               Eoaomblo     Charlar 3. mstla
               c0mf     huaftor
               Barri a County
               Kanhall, Toxa~

               Dear 8lrr
      :~   ;
.::




                                                                 of 7oar latter rm-
               plmmtlag    our   opinioa                      l   the Sol%ow:

                                                                                d.


                                                        lr     the Cwuatq
                                                       ea 8ut .ar the gem-
                                                        uount mott4
                                                        0) Doll8ra par




                             *so o?rloor of thb stat. or say orriorr
                      of an7 diatrl6t,      oounty, oitr,   pmolnot,  lohool
                      dietriot,     or other aunidpal     ou$dlri8lon OS
                      thi# Stata,      or ary offtier oc mlmbor of an7
.


     Honorable 0h.rl.o R. Idartin, Page 1!


           Ststs,  dl.trlat, aamty, olty school dl.trlot
           or other munlolp.1 board, or hldf:.of an7
           oourt, orrted by or uadu authority or any
     -.    goneral or rpo.l.1 law of thi8 W&m,    or any
           maaber of the &giol.tar., lbll .ppolnt, or
           rots for, or oonflrn the .ppolntmmt   to ~47
           offlo., pomltloa, .lerkOhlp, 0mpl12y1~01&or
           duty, or soy person rolatod dthin tb r loooad
           dopoo by lftia lt7  or within thr thkd da&r80
           by ooaungulnlty   to tho person 80 appointi-
           or so vatin& or to an7 otbu.maab.r or my
           au&h board, the Logfolotora,  or oourt of rhleh
           ouoh person 00 0ppoi.d~ or rOtin& rq ba a
           mozbac, whw the salary, I..8 'or oolupanution
           o r lah ly p o lnte6
                              1. to ba paId for, dlr.Otly
           or indir.otlr, out df 0~ rrcm pub110 rw0
           or reeo of orfloe of any kind or chareotu
           whataoever.a
                    The other lrtiolor referred            to~prtioubrire oartala
    ottloero   a@ eoriag        within   the prwiolon.
                                             .f the aepotioa 1.~8,
    donounos evasion       of     nepollom   by trading,     prohibit
                                                      approval .f
    lllog.1 aooou.tO, prooorlb. puni8hment for vlolatlou aml lELL+
    uato outaln oxooptl ens . The quoted ktiole   +Se 18 the 014
    one Uaeaod partlnont to your inquiry.
               Troiu a r.adlna of the aDdioable statute it la ob-
    OUV~~ that the offenSe~OoMlStO      'o't
                                           igiolntlnu. *oting ibr or
    oonfirsln   the appointaoat of a ~roorr r.1at.d rlthi th
    iiFimd      d.rrr.a ot r.latlon.hl.r   Actlol. sell!.. .:ot&l si.1.
    kor.anqo Anno<ated Civil Statutej,    quoted by you,vallm8   t&- .-
    C~aaisolon~~'    Court to authorire  the lpl0ym.t    Of a Ot~aO-
    (pupher by th. oounty dudg., bat the Cocslri8oltMer8*Court has
    no tprth.r $xrlodiotlon in the matt.r.      The authority to Q-
    ~107 baring been 6rQdOd him, the oou.ty 1.Q. is 01oth.d with
    the prlvl1.g. of ~lploylng a ltqnogritphor ri hi8 yholoa. The
    CgPrPie.loner~* Court nerd not be apprised of or advlsob the
    neme or th. p.rllon rhqa ths aoanty judge 6e.lr.o to appoint.

              It lo, therefore, the opinion or this 4eptmtm.t
    that it till a.t b. a
    the oounty job. to
    of one of thr oounty
                                                                                    OPlNlON